Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 28 June 2021, the preliminary amendment has been entered and the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15 and 17-18 of U.S. Patent No. 11,348,449 in view of Jasso (US 2004/0012560) or Deng (US 2019/0003804).
Claim 17 of the ‘449 Patent generally corresponds to instant claim 17, with the difference that claim 17 of the ‘449 Patent claims the first switch is “a non-binary position and force sensor” rather than the first switch includes “a force sensing resistor” of instant claim 17.
Jasso discloses an analogous art multiple position switch that may be a rocker switch, force sensing resistor, strain gauge based sensor or other suitable switches (para 0018).
Deng discloses an analogous art firearm sensor and communication system (title, abstract).  The sensor is a force sensing resistor (FSR) in para 0045 and 0077).  The firearm includes an accessory (laser in para 0077) and the force sensing resistor is used to turn on the accessory (laser module) in para 0078,
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in claim 17 of the ‘449 Patent, the first switch includes “a force sensing resistor” in view of claim 17 of the ‘449 Patent claiming the first switch is “a non-binary position and force sensor” and in view of Jasso disclosing a force sensing resistor as an obvious suitable switch with force sensing.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have in claim 17 of the ‘449 Patent, the first the first switch includes “a force sensing resistor” in view of claim 17 of the ‘449 Patent claiming the first switch is “a non-binary position and force sensor” and in view of Deng disclosing a force sensing resistor as a sensor switch with force sensing for the same purpose of a switch to operate a firearm accessory.
Claim 18 of the ‘449 patent incudes the second switch and second force sensor of instant claim 18.
Claim 10 of the ‘449 patent incudes the wireless limitation of instant claim 19.  Dependent claims 13 (and 15) claims the first (and second) switch include a force sensor. 
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in claim 13 of the ‘449 Patent, the first the first switch includes “a force sensing resistor” in view of claim 13 of the ‘449 Patent claiming the first switch “includes a force sensor” and Jasso disclosing a force sensing resistor as an obvious suitable switch with force sensing.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in in claim 13 of the ‘449 Patent, the first the first switch includes “a force sensing resistor” in view of claim 13 of the ‘449 Patent claiming the first switch “includes a force sensor” and Deng disclosing a force sensing resistor as a sensor switch with force sensing for the same purpose of a switch to operate a firearm accessory.
Claim 15 of the ‘449 patent incudes the second switch and second force sensor of instant claim 20.
The claims correspond as follows:
SN 17359933		PN 11348449
17			17
18			18
19			13
20			15 

Allowable Subject Matter
Claims 17-20 are rejected under obvious double patenting, but would be allowable if a proper terminal disclaimer was filed to overcome the ODP rejection.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marshall (US 4923402) discloses a marksmanship expert trainer with a force sensing resistor.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/6/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683